Citation Nr: 0217526	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-01 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that denied the veteran's claim of entitlement to service 
connection for a low back disability.


FINDING OF FACT

A low back disability was not diagnosed or otherwise 
demonstrated until many years after service, and no medical 
evidence has been submitted linking the veteran's back 
disability to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 2001 
rating action, and were provided a Statement of the Case 
dated February 2002.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  There is no indication that there is 
additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without more 
specific notice as to which party will get which evidence, 
as all the evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

The available service medical records, including entrance 
and separation physical examinations are negative for 
complaints, findings, or diagnoses of any back pathology.  
The claims file contains hospital summaries for VA treatment 
in 1981, 1984, and 1987.  The principal treatment was for a 
psychiatric disorder.  There are no complaints, findings, or 
diagnoses of any back pathology in these summaries.  He had 
filed for pension benefits, but no back pathology was 
claimed as interfering with his ability to be employed.

A September 1993 outpatient treatment report noted that the 
veteran was seen with complaints of low back pain since the 
previous morning.  The veteran at that time reported that he 
had stacked a wood a week ago.  The veteran was found to 
have a low back strain.

A March 1995 outpatient treatment report indicates that the 
veteran was seen with complaints of low back pain for the 
past 2 days that was not improving.  The veteran denied any 
injury.  The veteran at that time was diagnosed with 
lumbosacral back pain, suspect musculoskeletal strain.

The veteran was seen again in April 1995 with continued back 
pain.  It was noted that the veteran was seen initially in 
March 1995 with complaints of back pain, appreciated more in 
the lower back area, which was sharp in character.  The 
veteran did not recall any recent trauma.  The veteran was 
instructed to rest his back.  The veteran indicated that his 
pain was still persistent, and had not changed in severity 
or character.  The veteran indicated that he had not rested 
his back, and had continued to lift heavy objects and help 
people move rocks.  He also reported doing rigorous 
exercises in an attempt to decrease his back discomfort.  On 
further questioning, the veteran reported that he was 
involved in a series of accidents dating back to 1974 when 
he had an injury to his back playing football.  The veteran 
also noted that in 1979 he had been involved in a motor 
vehicle accident, and again experienced back pain.  He also 
noted that he had a recurrent injury in 1990, at which time 
he was lifting heavy objects, and felt a sharp pain in his 
back.  The veteran was found to have low back pain, either 
secondary to arthritic type changes, or simply 
musculoskeletal.

In August 1997, the veteran was seen with complaints of low 
back pain, with heavy lifting two days prior.  The veteran 
was found to have a low back strain.

In November 1997, the veteran was seen with complaints of 
back discomfort for the past two weeks.  The veteran 
indicated that the pain was radiating down both legs.  He 
noted that he had been doing heavy lifting prior to 
experiencing back pain.  The veteran was again diagnosed 
with a low back strain.

A May 2000 treatment report indicated that the veteran 
reported that his hip and leg were hurting.  He indicated 
that this pain has been on and off since 1975, when he 
claimed a football injury.  The veteran was found to 
ambulate with a limp, with full range of motion.  The 
veteran was diagnosed with sacroiliac pain.  A treatment 
report from the next day indicates that the veteran 
complained of low back pain, that was treated by use of 
Motrin with good effect.

A June 2000 outpatient treatment report indicated that the 
veteran reported that the balls of his feet hurt, and that 
the pain went up his legs to his back.  The veteran received 
no diagnosis of any back disability at that time.

In a June 2000 statement, the veteran reported that he has 
had back pain since the Army filmed him getting hurt playing 
football in Korea in 1974.

In a letter received in August 2000, the veteran reported 
that he had been in physical pain since 1974 in Korea.  He 
indicated that he was ordered to play combat football, and 
was hit by more than one person.  A further letter received 
that same month indicated that the veteran was in severe 
pain, and that he felt he needed medication.

An August 2000 treatment record indicated that the veteran 
was seen with a twelve-hour complaint of back pain.  The 
veteran indicated that he had helped someone cut down a 
tree, which required moving a lot of heavy logs, and that, 
shortly afterwards, he began to develop some back pain in 
his lower back.  He noted that sometimes the pain went into 
his right hips and right thigh, but was generally located in 
the sacroiliac joint on both sides.  At some points, the 
pain traveled around to the front of the hip area.  The 
veteran at that time was diagnosed with low back strain 
secondary to overuse.

A letter from the veteran received September 2000 indicated 
that the veteran stated that he could not do much twisting 
or bending due to his spine, nor could he stand or sit for 
long periods of time.  A further letter from the veteran 
dated September 2000 indicates that he felt pain throughout 
his hips, legs, and feet that was quite often disabling.

An emergency report dated September 2000 indicates that the 
veteran was seen with a chief complain of back pain 
radiating to the left hip, left leg, and left testicles for 
days.  He denied any recent trauma, although he had a 
variety of trauma in the past.  He also complained of 
paresthesias in both legs, but no true numbness.  X-ray was 
noted to show slight narrowing of L4-5 and L5-S1 disc 
spaces.  There was some minor spondylolytic spurring at 
several levels.  There were mild degenerative changes of the 
facets.  The veteran was diagnosed with sciatica involving 
the left leg groin, with possible nerve root irritation at 
L4-5 and probably L5-S1 as well.  He did not have sign of 
overt disc herniation or neurologic loss.

The veteran received outpatient treatment in September 2000.  
This included a history and physical.  At that time, the 
veteran reported that he had chronic low back and right hip 
pain for many years.  He again reported that his believed 
that his problems with his back started during a game of 
combat football while he was in Korea with the Army.  He 
also stated that in the past several days, he had noted some 
bilateral thigh pain and cramping, and at times his legs 
felt like rubber, which he indicated had not happened 
before.  The veteran also indicated that, because of his 
back problems, he had been using his legs more, more 
specifically his quadriceps.  He noted that he had been seen 
at an Emergency Room in early September with a diagnosis of 
sciatica and low back pain. 

Upon examination, the hips had full range of motion without 
pain.  There was no CVA tenderness, spinal, paraspinal, or 
sacroiliac tenderness.  The veteran was diagnosed with 
chronic back problems, and probable overuse of his 
quadriceps.

Letters from the veteran received October 2000 indicate that 
he felt he had disabling pain, and that his legs had been 
numb and tingly for weeks.

The veteran was seen several times in October 2000 with 
complaints of back pain.  The veteran received an MRI in 
October 2000.  The report of that procedure indicates, in 
relevant part, that the neural canal was of adequate 
developmental caliber, and the region of the conus was 
unremarkable.  No abnormalities were seem from L2-3 
cephalad.  At L3-4, there was degenerative T2 signal loss.  
There was compromise of the left lateral recess of superior 
L4.  This was an extension from a large superiorly directed 
L4-5 disc herniation extending to the lateral recess.  The 
remainder of the L3-4 level was unremarkable.  The L4-5, in 
addition to this large herniated disc, showed ligament of 
Flavum hypertrophic changes.  At the actual disc level, 
there was transverse soft tissue, which was probably a 
combination of broad based disc herniation and ventral 
epidural venous plexus congestion.  The large disc extended 
along the left neural canal, and the factors of ligament of 
Flavum hypertrophic changes and the disc herniation were 
creating overall severe spinal stenosis.  There was 
involvement of the both traversing portion of the L4 left 
nerve root and its exiting portion.  The examiner indicated 
that there might also be involvement of the budding L5 root 
at this level.  There was no significant inferior extension 
of the disc herniation.  At L5-S1, there was degenerative T2 
signal loss and some minor disc bulging, but no herniations 
or compromise of exiting or traversing nerve root.

The examiner offered an impression of a very large extruded 
superiorly directed L4-5 disc herniation, compromising both 
the traversing and exiting portions of the left L4 root, 
possibly its right lateral extension, compromising the 
traversing right L5 root.  In addition, there was 
significant spinal stenosis due to the disc herniation, 
broad based disc bulge, and posterior element hypertrophic 
changes.  The veteran was advised not to work, including no 
lifting, pulling, or pushing, and to perform only normal 
simple household activity.

A letter received from the veteran in November 2000 
indicates that the veteran reported that he was going to 
physical therapy twice a week, but that his pain persisted 
in his lower back and right hip through the leg to the foot.  
The veteran indicated that the pain was disabling most of 
the time.  The veteran again indicated, as he has numerous 
times previously, that the Army has a film of him being 
injured while playing football. 

A consultation report dated November 2000 is also of record.  
It indicates that the veteran was seen for trouble with his 
right hip and back, which the veteran related to an injury 
playing "combat football" in the service.  He reported being 
"sandwiched" and tackled hard, sustaining an injury to the 
right low back and hip.  He further reported that, the 
following day, he had to load ammunition and ride on a jeep, 
so he never had a chance to heal and recover, and that he 
has had trouble with his back since that time.  He reported 
some numbness and tingling in his legs recently.  The 
veteran was currently in physical therapy.

The veteran denied bowel or bladder problems, and denied 
radiating left leg pain, but had some mild right radiating 
leg complaints there were non-specific.  On examination, 
straight leg raising and Patrick's test were negative.  His 
back was non-tender.  Gait was normal.  Motor and sensory 
examinations were both normal.

The examination noted that the MRI scan showed a very large 
left sided herniated disc with superior migration, that was 
affecting the left L4 nerve root.  He also had evidence of 
mild facet hypertrophy and spondylosis at L4-5 bilaterally. 
The examiner noted that the veteran had no neurological 
deficit and did not need surgical intervention.  He noted 
that although the veteran had a large herniated disc, this 
was asymptomatic, and on the left side.  The examiner opined 
that the veteran suffered a chronic myofascial injury deep 
in the low back and left hip area, with possibly some mild 
right L4-5 facet syndrome.  The examiner indicated that the 
veteran should continue his therapy, and, if this did not 
help, he suggested a referral to the physiatrist or perhaps 
consideration for a facet injection on the right at L4-5.  
He informed the veteran that he could continue his odd job 
work, as long as he was careful not to "overdo" it.	

A physical therapy progress note dated November 2000 is also 
of record, which indicates that the veteran was enrolled in 
an aqua rehabilitation program for a diagnosis of lumbar 
disc disease and radiculopathy on the right side.  The 
veteran was seen several times in November with continued 
complaints of back pain.
												
In a letter from the veteran received in December 2000, he 
noted that he first began getting treatment for back pain 
about 1980 at Mt. Abram Health Center, in Kingfield Maine.  
He indicated that his pain has become almost constant, and 
he has a pain in the right hip, and his legs tingle.

A December 2000 outpatient report noted that the veteran was 
doing fairly well, but had occasional right sciatica.  He 
was found to have stable low back pain, tolerating his 
medications.

In March 2001, the veteran was seen in an emergency room, 
with a diagnosis of sciatica/lower back pain.  At that time, 
the veteran was seen with complaints of chronic low back 
pain, which he reported he had a history of since the 1970s, 
but which had recently worsened.

The veteran was seen in June 2001 with complaints of ongoing 
back pain.  He was noted to be a hard worker, a laborer, and 
this pain was worse after a hard day.  The veteran's 
medication was only providing moderate success.  The veteran 
was found to have limited flexion due to pain.  The veteran 
was diagnosed with chronic back pain, and instructed to use 
moist heat and back exercises.

The veteran was seen in July 2001 with continued complaints 
of back pain, and was given a diagnosis at that time of 
chronic back pain, and continued on medication.

The veteran was seen several times in August 2001 with 
complaints of back pain, which would flare up periodically, 
and then taper off.  The veteran noted that the pain was ok 
when sitting or lying, and worse when walking, bending or 
standing.  The veteran reported recently doing heavy labor 
that he knew would aggravate his back.  The veteran was 
diagnosed with a herniated lumbar disc, and chronic pain.

In a letter dated September 2001, the veteran again 
elaborated on the pain in his back.

In a letter received December 2001, the veteran indicated 
that his right hip and leg bothered him, but that an 
injection in his spine a few weeks ago relieved the pain in 
his leg, though his hip still hurt sometimes.  The veteran 
again restated his belief that the one time he played 
"combat football" in the service caused the present 
disability to his lower back.

A statement from the veteran's father was received in March 
2002.  It indicates that he recalled that, when he son 
returned from the Army, he complained about occasional back 
problems that he never had before service.                                                 

Letters received from the veteran in August through October 
2002 further elaborate on the problems the veteran reported 
with his back.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a low back 
disability.  In this regard, the Board finds that absolutely 
no evidence, other than the veteran's own assertions, has 
been submitted to link any back disorder the veteran 
currently has to service.  Further, the veteran's service 
medical records are completely negative for any treatment 
for, or complaints of, any back disorder at any time during 
service.  There are VA hospitalization reports into the 
1980's that make no mention of back pathology, and back 
problems are not cited in a claim for pension benefits.  

The earliest medical records received noting any treatment 
for, or complaints of, any back problems, are dated 
September 1993, over 18 years after the veteran was 
separated from service.  At that time the back complaints 
were noted to be of recent origin.  Many of the records 
received attribute the veteran's back problems to non 
service factors, such as overuse, and a motor vehicle 
accident subsequent to service.  Thus, with no evidence 
having been submitted showing that the veteran suffered from 
any back disability in service, no evidence having been 
presented to link the veteran's current back disability to 
service, and the majority of evidence having been submitted 
tending to indicate that the veteran's back disability is 
due to incidents occurring subsequent to service, the Board 
finds that the veteran's claim cannot be granted.

While the veteran has contended that he sustained this back 
injury playing football during service, and that a film 
exists, the evidence is to the contrary.  First of all the 
location of the film is completely unknown, with no apparent 
way to ascertain a location.  Further, even assuming that 
the veteran sustained a back injury playing football, it 
apparently resolved without residuals.  As noted, service 
medical records, while noting treatment and histories 
concerning other disorders, reveal no pertinent complaints 
or findings referring to the back.  There is no pertinent 
mention in the 1980's.  When seen in 1993, a recent history 
of back pain is noted.  Thus, there is no showing during 
service or in the years after service of any chronic or 
continuing back pathology.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

